Lumpkin, J.
By the Court. delivering the opinion.
In Norton vs. Cobb & Crawford, (20 Ga. Rep. 44,) this Court held, that a transfer of a stock of goods, by a debtor, in .failing circumstances, to B., a creditor, with power to sell the same at public auction, and after applying the proceeds to the extinguishment of A’s debt, the balance to be turned over to C, to be used and appropriated to the satisfaction of his *434demand, and the residue to D, for a like purpose, was void; as falling within the prohibition of the statute of 1818, against partial assignments.
Our judgment is, that the transfer in this case is covered by that decision. It is neither a sale nor a mortgage, but a partial assignment by a debtor in failing circumstances, a no'1 in violation of the Act of 1818.
Judgment affirmed.